         Case 1:20-cv-10820-DPW Document 98 Filed 02/05/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                  Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )

      DEFENDANTS’ CONSENT MOTION TO MODIFY SCHEDULING ORDER

       Defendants move the Court to modify its scheduling order, ECF No. 95, and extend the

deadline for Defendants’ reply brief by thirty-two days, from April 8, 2021 to May 10, 2021.

Plaintiffs and Defendant-Intervenors consent to the relief requested in this motion.

       In support of their motion, Defendants state as follows:

       1.      Plaintiffs challenge the Navigable Waters Protection Rule: Definition of “Waters

of the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020). Defendants promulgated the rule to

define the phrase “waters of the United States,” which appears in Section 1362(7) of the Clean

Water Act.

       2.      On October 15, 2020, Plaintiffs served their motion for summary judgment. ECF

Nos. 30–34.

       3.      On December 3, 2020, Defendants filed their cross-motion and response to

Plaintiffs’ motion. ECF Nos. 45–46. Defendant-Intervenors filed their response. ECF No. 47.
         Case 1:20-cv-10820-DPW Document 98 Filed 02/05/21 Page 2 of 4




       4.      Pursuant to the Court’s scheduling order, Plaintiffs’ response and reply is due

February 16, 2021, and Defendants’ reply is due April 8, 2021. ECF No. 95.

       5.      On January 20, 2021, President Biden issued an Executive Order entitled

“Executive Order on Protecting Public Health and the Environment and Restoring Science to

Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In conformance with the

Executive Order, Defendants are reviewing many rules promulgated in the last four years,

including the rule at issue in this case. See Fact Sheet: List of Agency Actions for Review.1

       6.      Good cause exists to modify the Court’s scheduling order. Agencies have

inherent authority to review past decisions and to revise, replace, or repeal a decision to the

extent permitted by law and supported by a reasoned explanation. FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v. State Farm Mutual Auto.

Ins. Co., 463 U.S. 29, 42 (1983). An agency’s interpretation of a statute it administers is not

“carved in stone” but must be evaluated “on a continuing basis,” for example, “in response to . . .

a change in administrations.” Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545

U.S. 967, 981 (2005) (internal quotation marks and citations omitted).

       7.      Defendants request an extension of their reply brief deadline to give appropriate

officials time to review the rule. Defendants seek this relief without prejudice and reserve the

right to seek additional relief, including an extended abeyance, should they require additional

time to determine whether the rule should be maintained, modified, or otherwise reconsidered.

       8.      Granting this motion will not prejudice any Party, will conserve the Parties’

resources, and will promote the interest of judicial economy.




1
 Available at https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-
sheet-list-of-agency-actions-for-review/ (last visited on Feb. 5, 2021).
         Case 1:20-cv-10820-DPW Document 98 Filed 02/05/21 Page 3 of 4




       For the foregoing reasons, Defendants respectfully request that the Court extend

Defendants’ reply deadline to May 10, 2021.

Respectfully submitted this 5th day of February, 2021.



                                                Respectfully submitted,

                                                s/ Sarah Izfar
                                                PHILIP DUPRÉ
                                                SARAH IZFAR
                                                KEVIN MCARDLE
                                                Attorneys
                                                Environment and Natural Resources Division
                                                U.S. Department of Justice
                                                4 Constitution Square
                                                150 M Street, NE
                                                Washington, DC 20002

                                                Telephone (202) 305-0490
                                                Facsimile (202) 514-8865
                                                sarah.izfar@usdoj.gov

                                                Counsel for Defendants
         Case 1:20-cv-10820-DPW Document 98 Filed 02/05/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.



                                                              /s/ Sarah Izfar    .
